Case 1:19-cr-00005-JPJ-PMS Document 2 Filed 09/02/20 Page 1 of 14 Pageid#: 15


                                        CLERK'S OFFICE UnSCDISTRICT COURT
                                                 AT ABINGDON,vA           veresa Em erson
                                                        FILED
                                                                          22047 SafariDrive
                                                     SEF -22222           Bristol,VA 24202
                                                                          276-608-5740
                                                JULIA .DUW EY,CLERK       teresateWzbsru.net
                                                BY:(
A ugust30,2020                                        DEPUTY CLERK

HonorableJam esP.Jones
U .S.DistrictJudge                                       /.
                                                          -/#c.
                                                              e5
180 W .M ain Street,R oom 104
Abingdon,V A 24210

DearHonorableJam esP.Jones

       Iheld an Advanced PracticeN urse Licensein Virginiatmtilitwmssuspended dueto a
felony conviction. On August21,2018 in the United SGtesDistdctCom'tfortheSouthem
DistdctofW estVirginiw Ipled guilty to thechargecontained in the sl gle-cotmtinfol-
                                                                                  m ation
Gledagainstme,aviolation of21U.S.C.843(a)(3)and 18U.S.C.2 (aidingandabettlng
obtainingacontrolledsubstanceby gaud).M yjudgementwasenteredonNovember29,2018.
lwasordered to pay $100,complete 100hotlrsofcomm unity service,and placed on probation
for3years.1lmmediatelypaidmysne,Icompletedmy commlmity servicehoursby eady
Februaty 2019,and havecomplled with a11theterm sofmy probation. W hen Icompleted my
com mlml 'ty service,lwmsplaced on administrativeprobation.Isubm itamonthly probation
reportand lkeep my probation officer,DebbieFoster,updated on everythlng.Ialwaysask for
perml'ssion if1need to traveloutsideofm y designated rea.1retxlrn ontim eand 1etDebbie
know thatIam back.1am notrequired to do drug screenlng and my probation oo cerdoesnot
haveto dohom evisits.

            On July 21,2020,lappeared beforetheVlrglnla Board ofNursing regarding m y
.
    application to reinsGtemy licenseto practiceprofessionalnurshv .'
                                                                    l'heBoard granted my
    application and reinstated m y licensewithoutresd ction.Iam currently worklng on comyleting
thecontinuing education coursesasdlrected inthe Board'sOrder.Ihaveattached the Board's
Orderforyourreview and consideration.Iam also sendingoutresumesand searching for
employm entin thehealth careSeld.Ilovecaring formy patientsand am so gratefulthat1have
been granted a second chnnce!

         Dllring the application processforreinstatem entofm y Registered Nursing license,the
B oard ofN ursing investigatorspoke with m y probqtion om cerand Ileam ed oftlze possibility of
eady release 9om probation.lhavesuccessfully com pleted overhalfofm y probation term . Iam
mslcing thatyou pleasegrantme eady relemseâom theremainderofmy probation.Iam aware
thatthe ofense Icom m ltted w msseriousand Iam extrem ely sorry form y lnvolvem entin it. I
am currently w orking fulltim e asa housekeeperatThe V irginian GolfClub w here lhave been
since October2019.Iam also greatly involved w1t1:ourchurch whereIam am emberofthe
adultchoirand actively participate and volunteerm y servicesforchurch activities. M y husband


                                                 1
    Case 1:19-cr-00005-JPJ-PMS Document 2 Filed 09/02/20 Page 2 of 14 Pageid#: 16




    andIareraising Mstwin l4-year-old grandsonsand I% sistwiththe careofmy husband's
    elderly parents. Iwillbeforeverr atefulifyou allow my eady relemse.

    yey fahhftz yy
'
'
     h%qaco w - 'ywq-
                    n :crq    .

    Teresa Em erson
  Case 1:19-cr-00005-JPJ-PMS Document 2 Filed 09/02/20 Page 3 of 14 Pageid#: 17
                                                     d
                                                     '

                                                            . .
                                                            F%b     4,x jp           .
                                                         ;.''
                                                          y
                                                            ,
                                                            .u/
                                                              )',
                                                              .
                                                                y.<ç
                                                                   j,
                                                                    -.mN
                                                                      ..)jj
                                                                          .
                                                                          ;
                                                          î         '
                                                                    ll
                                                                     i
                                                                     '5
                                                                      '    j
                                                                           s'
                                                                          ''           :w
                                                                                      1i51
                                                                                        '
                                                                                        '  j1
                                                         l
                                                         t
                                                         i
                                                         l
                                                         !i
                                                          l
                                                          '
                                                          !
                                                          '
                                                         ïf
                                                          k,')t ,i,.
                                                                    ' '
                                                                                 '= ..,k-'
                                                                                         i'/'
                                                                                         ./
                                                             t j.'
                                                           .. .e
                                                            '                   4j
                                                                                 .y..
                                                                -   #r
                                                                     :
                                                                     G/
                                                                      .
                                                                      & . c.
                                                                      +

                              COM M ON W EA LTH OJVLRV N IA
DavldE.Brown,D.C.                         Departmentf/sdtV//lProfeMions                                             www.dhp.
                                                                                                                           vlrglnl
                                                                                                                                 agov
Dlrector                                            PerimeterCenter                                                  TEL (804)367-4400
                                                9960MaylagdDrivevSuite300                                            FM (804)527-4475
    VirginiaBoard ofNursing       Henri
                                      co.Vlrgl
                                             nl
                                              a23233-1463                                           Board ofNursing(804)367-4515
    JayP,Doughs,M SM ,RN,CSAC,VRE                                                                 NurseAidvRegisfry(804)367-4639
    ExccutiveDirector                                                                                         FAX (804)527-4455
                                                         July 29,2020           .




    Tcresa Emerson,R.N.Reinstatem entApplicant                                                  qpyp pabb qnc: akia ubsh q1
    22047 SafariDrive
    Bristol,Virginia24202

            RE: C aseN um ber 199824

    DearTeresa Em erson:

            Bnclosedisacertifiedtl'
                                  uecopyoftheOrderenteredbytheVirginiaBoardofNursing(t$Board''),
    followingtheForm alHearingheld on July 21,2020.

           In orderto monitoryourcompliance with thetermsand conditionsoftheOrder,thismatterwill
    be forwarded to Tonya James,Complimwe Case M anagerforthe Board. Please directalIquestions,
    documents,and correspondencerelated to yourcompliancewith thçOrdertoM s.Jamesat(804)367-
    4536,orto the Bom'd ofNm sing,PerimettrCenter,9960 M ayland Drive,Suite 300,Htnrico,Virginia
    23233-1463.Shouldyouhaveanyquestionsregardingthismatter,pleasecontactourofficeat(804)367-
    4614.
                                                                           Sincerely,             &
                                                                                                      .   f -.
                                                                           Charlette N .Ridout,R.N ,,M .S.,C.N .E.
                                                                           D eputy Executive D irector
                                                                           V irginiaBoard ofN ursing
    CNR/dg'
    cc:   JuliaBennett,Deputy Director,Adm inistrativeProceedingsDivision
            Dav'dKnzzie,AdjudicationSpecialisi
            SeanM urphy,AssistantAttorneyGeneral
            GayleM iller,SeniorInvestigator
            TonyaJam es,Compliance Case M anager
            M elissaGregory,Adm inistrative Specialist
            SusanBrooks,OperationsM anager,AdministrativeProctedingsDivision
            P.DanlelleStone,Esquire,Penn Stuart,208 EastM ainStrcct,Ablngdon,VA 242l0
            DavidE,Brown,D,C.,Dîrector,DepartmectofHealthProfessions
            BarbaraAllison-Bryan,M .D.,ChiefDeputyDirector,DepartmintofHtalth Professiolls


     Board ofAudlology& Speech-LanguagePathol
                                            ogy.
                                               -BoardofCounsell
                                                              ng- BoardofDenlî
                                                                             stry- BoardofFuneralijrectors& Embalmers
           BoardofLong-Term CareAdministrators- BoardofMedicine- Board ofNursi
                                                                             ng- BoardofOplcmetly-BoardofPharmacy
                  BoardofPhyslcalTherapy- Board ofPsychology- BoardofSocialWork- BoardofVeterlnaryMedlcine
                                                    BoardofHealthProfesslons
Case 1:19-cr-00005-JPJ-PMS Document 2 Filed 09/02/20 Page 4 of 14 Pageid#: 18




                         BEFOR E TH E VIRG IN IA B OAR D OF NU RSIN G

  IN ltE:      TERESA THAYER EM ERSON R.N.REINSTATEM ENT APPLICANT
               License Num ber:      0001-200106                           '
               CaseN um ber:         199824

                                               O RDER

                        JUR ISDICTIO N A ND PRO CED UR AL H ISTO R Y

        PursuanttoVirginiaCodejj2.2-4020,2.2-40247),and54.1-2400(11),apaneloftheVirginia
 BoardofNtlrsingC%oard'')heldaformaladministrativehearingon July21,2020,inHenricoCotmty,
 Virginiw toreceiveand actuponTheresaThayerEmerson'sapplication forreinstatementofherlicense
                                                                                           .




 to practice professionalntlrsing in the Com m onwealth ofV irginia and to inquire into evidence that

 groundsexistto deny said application.

        Teresa ThayerEm crson,R.N .appeared atthis proceeding and was represented by P.Danielle
 Stone,Esquire.

                                               N O TICE

        BylettordatedJune l1,2020,theBoardsentaAmendedNoticeofFormalHearing Cl otice'')
' to M s.Emerson notifyingherthataformaladministrativehearing wouldbeheld on July21,2020,The
 N oticew assentby certified and tirstdassm ailto the legaladdressofrecord on file w ith the Board,

        Upon consideration of'the evidence, the Board adopts the following Findings of Fact and
 ConclusionsofLaw and issuesthe Ordercontained lw rein.


                                         FIN DIN G S O F FA CT

               O n Febm ary 27,2006,theBoard issued LicenseN um ber0001-200106 to Teresa Thayer
 Em erson,R .
            N .to practice professionalnursing in the Com m onwealth of Virginia. Said license w as
Case 1:19-cr-00005-JPJ-PMS Document 2 Filed 09/02/20 Page 5 of 14 Pageid#: 19

 O RDER - TeresaThayerEm erson,R.N-ReinstatementApplicant
 Pagt2of4
 7/29/2020

 mandatorilysuspended bytheDepnrtmentofHealth Professionson January 3,2019. Herprimary state

 ofresidenceisVirginia.
        2.     On N ovem ber29,2018,M s.Em erson w as convicted in the U .S.DistrictCourtforthe
 Southern DistrictofW estVirginia of aiding and abetting obtaining a controlled subsfnnce by fraud,a

 felony.This action formed the basis of the m andatory suspension of her license by the Virginia

 Departm entofH ealth Professions.
        3.     M s.Em erson testified atthe form alhearing.She explained thatthe felony conviction was
 dueto heremploymentatapain clinicthatwasinvestigated byfederalauthorities.Shetestifedthather

 collaborating physician had written the originalprescriptions and she refilled those prescriptions.She

 stated thatshe did notsee new patients in the clinic.She told the Board thatshe believed thatthe

 prescriptionsw ere fora legitim ate m edicalpurpose,

        4.     M s.Em erson testifedthatshedid notreceiveextensivetraining on pain m anagem entand

 opioid prescribing and thatshe relied on hercollaborating physician to train her as a pain m anagem ent

 nurse practitioner;she testilied that this did notoccurto hersatisfaction.She stated thatafterthis

 experience,she hasleam ed thatshé needsto tm derstand herpractice mzd notsim ply trustthatsom eone

 elseisgoing to train herarld tellherwhatiscorrect.

               There was no evidence ofpractice concerns when M s.Emerson was practicing as an

 L.P.N .orR .N .

       6.      M s.Em erson accepted respom ibility forheractibns in hertestim ony,The Bom'
                                                                                          d found

hertobe acrediblewitness.

               M s.Em erson provided 21letters in supportofher application forreinstatem ent,

                                     CO N CLU SIO NS O F LA W

       1.      FindingofFactNo.2constimtesaviolationofVirginiaCodej54.1-300744).
Case 1:19-cr-00005-JPJ-PMS Document 2 Filed 09/02/20 Page 6 of 14 Pageid#: 20

 O RDER - Teresa n ayerEm ersenyR.N.ReinstatementApplicant
 Page3nf4
 7/29/2020

           2.    M s.Emerson hasdem onskated thatshe isprepared to resume the safe and competent
 pradiceofprofessionalnursing.

                                                O RDER

           Based on the foregoing FindingsofFactand ConclusionsofLaw ,the V irginiaBbard ofNursing

 herebyORDERS asfollows)

                 W HEREFORE,the Virginia Board of N ursing,by affirm ative vote of as lçast tk ee-

 fourthsofthem em bersoftheBoard attheproceeding,effectiveupon entry ofthisO rder,ORDERS that
 the license issued to Teresa Thayer Emerson, R.N., to practice professional nursing in the

 Commonwealth ofVirginiaisREW STATED withoutrestriction.
                 W ithin 90 daysfrom the dale ofentry ofthis Order,M s.Em erson shallprovide writttn

 proofsatisfactory to the Board ofsuccessfulcom pletion ofa Board-approved course in the areaofpain

 managementand thefollowingNCSBN coursets):Pro#ssionalAccountability t
                                                                     .
                                                                     o fegalLiabilityfor
 NursesbRighting a Wràng:Ethicsand Pro# ssionalism inNursingèandSharpening CridcalThinking
 Skills.Continuing education obtainqd through com plimwe with this term shallnotbe used toward

 licensurerenew al.

                 M s. Em erson shall com ply w ith a1l law s and regulations govem ing th6 practice of

 proikssionalnursing in the Com m onw ea1th ofV irginia.

                 A ny violation of the foregoing term s and conditions of this Order or any statute or

 regulation governing the practice ofprofessipnalnursing shallconstitute F oundsforfurtherdisciplinm.
                                                                                                    y

 action,

        PursuanttoVirginiaCode992.2-4023and54.1-2400.2,thesignedorijinalofthisOrdershall
 remain in the custody of theDepartmentofHealth Professionsasa public record,and shallbemade

 availableforpublicinspection and copyin: upon request.
Case 1:19-cr-00005-JPJ-PMS Document 2 Filed 09/02/20 Page 7 of 14 Pageid#: 21

 O RDRR - n resa Thayer Em trson,R.N.ReinstatementApplicant
 Page4of4
 749/2020

                                                    FOR THE BOARD

                                                    :         .           &. '
                                                    Jay D ouglas?M .S.M .,R .N ,,C.S.A .C.,F.R.E.
                                                    Executive D irector
                                                    VirginiaBoardofNursing

                                                    EN TERED Ae M A ILED ON :
                                                                  p .q         ail
                                 NOTICE OF RIGHT #0 APPEAL
 Asprovided by Rule 2A:2 ofthe Supreme CourtofVirginia,you have30 daysfrom thedate you are
 served withthisOrderin which to appealthisdtdsionbyfiling aNoticeofAppealwith JayP.Douglas,

 ExecutiveDirector,Board ofNursing,9960 M ayland Drive,Suite300,Henrico,Virginia23233. The
 service date shallbe defned as the date you acm ally received thisdecision or the date itwasm ailed to

 you,whicheveroccun ed first.In theeventthisdecision isserved upon you by m ail,threedaysareadded

 to thatperiod.




                                                                     cerlified True Copy
                                                                           '
                                                                          .,

                                                                     By
                                                                     Virg) a Board OfNurslng
Case 1:19-cr-00005-JPJ-PMS Document 2 Filed 09/02/20 Page 8 of 14 Pageid#: 22




                                   M .K ATITRYN M AYBURY
                                         P.O.Box 17447
                                     Bristol,Virginia24209
                                        (276)644-0224
                                   (276)258-0644(facslmile)
                                  alolmevinvirzinia@cmail.com

                                         August10,2020


  Honorable Judge Jam es P.Jones
  U.S.DistrictJudge
  h80 W .M ain Street,Room 104
  Abingdon,VA 24210

         Re:    Teresa Em erson

  DearHonorable Judge Jones,

          Please allow thisIetterto serve asa characterreference forTeresa Em erson who is
  seeking early release from probation. Ihave known Teresa foralm ost20 years,since Istarted
  to atteni Victory BaptistChurch in Bristol,Virginia in 2002,and feelthatIknow herwell. She
  hastolt methatshe and herhusband RonniehaveattendedVictory BaptistChurchforabout
  30 yearsand have been married forover30 years.Teresa and herhusband faithfully attend
  church m ultiple tim es each weekw ith theirgrandchildren. Overthe past18 years,Ihave seen
  them once ortwice every weekatchurch,exceptw hen theirfam ily orm y fam ily wastravelling
  orill,and fora briefperiod during the pandem ic.Teresa hasbeen in ourchurch'schoirfor
  m any years. Overthe years,Ialso haveseen them atm any activitiesoutside ofthe church.
         Teresa and Ronnie Em erson are very stable,hard-working people,They are law-abiding,
  ethical,m oral,and also kind and hum ble. In church and in otherpublic venues,Ihave never
  seen orwitnessed any behaviorthatwould Iead m e to believe thateitherofthem w ould ever
  engage in questionable conduct. Ihave neverknown eitherofthem to consume alcoholoruse
  any othersubstancesthatcould cause im pairm entand they have neverappeared impaired at
  any point. Indeed,they seem to Iive as''clean''asanyone Ihave everknow n. lhave also had
  occasion to be in theirhom e previouslyw ith them and theirfam ily- No one atany tim e
  displayed any concerning behaviorwhatsoever.

          Teresa and Ronnie Em erson are fam ily and com m unity-orjented.They are selfless as
  they raise theirgrandchildren and take care oftheirfam ily. Teresa helped take careofher
  parentspriorto theirdeathsand has helped take care ofherhusband'selderly parents- '
Case 1:19-cr-00005-JPJ-PMS Document 2 Filed 09/02/20 Page 9 of 14 Pageid#: 23




         Through the years,my children have participated in m any church activitiesand also ln
  schooland com m unitysporting eventsw ith Teresa'stwin grandsons,Atalm ostevery gam e
  and sporting event,Teresa hasbeen preseptsupporting and taking care ofthe tw ins.The twins
  are yerytalented and athleticand have had theopportunitiesto succeed in those areas
  because ofTeresa's constanthard w orkand attentiveness.
          Teresa hasbeen helpfulto m e personally overthe yearsas lwentthrough avery
  difficultdivorce and tackled the challenge ofraising my fourchildren alone and resum ing my
  Iaw practice. She and herhusband w ere very kind and em otionally supportive. lam a very
  protective m otherand there are few people Iwould trustto take care ofmy children. lwould
  notdbesitate to trustm y children with Teresaand Ronnie Em erson.

        From allofm y num erousand regularinteractionsw ith Teresa foralm osttwentyyears,l
  have no doubtthatifshe w asgranted early release from probation there would be no negative
  change in herbehaviororrisk thereby. Having practiced crim inaldefense foralmostten years,
  ldonotmakesuchstatementIightly.Thiswouldappeartobenefittheprobationoficerls)in
  allowingthem tousetheirresourcesandtimeforotherprobationerswho need moreattention.
         YourHonor,thankyou foryourtim e and consideration ofthisIetterand the others
  presented on behalfofTeresa Emerson and herrequestforearly release from probation.

                                            Sincerely your , .                 ,x
                                               ;''-*.7.
                                             ..:
                                             z         ,
                                                       .7q (-/'7-. z-
                                                       --
                                                     ,, z.          ?    ,
                                                                           J
                                                                         ''-
                                                                           ' ..,
                                                                           .                ?
                                            ZZ'gl./:
                                                   )z?. j'/j
                                                   .
                                                        :fz y,
                                                        .  x
                                                           z.
                                                            ,-
                                                             -
                                                             ..
                                                               z
                                                               ;
                                                               .
                                                               ,.,
                                                                 /
                                                                 .:
                                                                  zfg
                                                                 j,
                                                                  .
                                                                  j
                                                                        z..
                                                                        .j
                                                                          ,.
                                                                           -        j)
                                                                                    .Y
                                                       .z --                        vk
                                            M .KathryriM aybury                      wx
                                                                                      .
                                                     l/
                                                     u
       Case 1:19-cr-00005-JPJ-PMS Document 2 Filed 09/02/20 Page 10 of 14 Pageid#: 24
j
.
      , ..
      .        ..
                ,..   :
                      .
                      u.   .       .    .y                                      Danielle Stone
,t                             .         .
                                                                                dstone@ pennstuart.com
     ABINGDON IBRISTOL lJOHNSON CITY lRICHMOND                                  D:2?6 623 4423
     208E.M AIN ST.,ABTNGDON,VA 24210                                           F:276 623 5543
     PENNSTUART.COM



                                             August 11,2020

     H onorable Jam es P.Jones
     U .S.D istrict Judge
     180 W .M ain Street,Rooi 104
     A bingdon,VA 24210

                      R E: Teresa Em erson

     D ear Judge Jones:

           I write in support ofM s.Em erson's application for term ination ofher
     probation.I represented M s.Em erson in connection w ith her application for
     reinstatem ent of her license to practice pl-ofessional nursing.Throughout the
     process,M s.Em erson dem onstrated the hum ility to learn from her past m istakes
     and the persistence to keep pursuing her goalof regaining licensure despite
     unexpected setbacks.

           M s.Em erson w as driven to return to nursing not for selfish reasons like
     m oney or pride,but because of her insatiable desire to care for and help others.
     The Virginia Board ofN ursing's decision to reinstate M s.Em erson's professional
     nursing license represents a new beginning for her.Ifher probation is
     term inated,I believe that M s.Em erson w illm ake the m ost ofthe opportunity and
     will continue to both rely upon and serve her fam ily,church,and com m unity.


                                                    Sincerely,          '
                                                               ;
                                                              .,        f   .

                                                    â.
                                                     ,      . j         /
                                                    t/p 2     ,-'   .

                                                    G
                                                    D anielle Stone
Case 1:19-cr-00005-JPJ-PMS Document 2 Filed 09/02/20 Page 11 of 14 Pageid#: 25

                          BITRTON & KILGOR              P.L.L.C
                                 ATTORNEYS AT LAW
   DEBM A KJLcroltE
                                        P.0.BOX 5129                 Trlephone (304)97.2-0057
                            PRINCETON,W EST W RGN A 24740            Emaildebre lawbkb.com
   DAVD BURTON
   RETIRED
                                    August11,2020



   Honorable Jam es P.Jones
   U.S.DistrictJudge
   180 W .M ain St.,Room 104
   Abingdon,V irginia,24210



                  Re: Teresa Em erson
   DearJudge Jones:

         Ireqresented Ms.Emersoninthecriminalchargesleadingto herguiltypleaand
   atsentenclng.Atsentencing loutlined Ms.Em erson's exceptionalcharacterand argued
   toJudgeBergershewasagoodcandidateforprobation.ltaqpearsthlsistrue.Notonly
   has Ms.Em erson metaIIterms and conditions ofherprobatlon,butshe has continued
   to move forward to repairherIife and career.ln fact,she has regained herRN Iicense
   and is now working to regain herNurse PraditionerIicense.

       As Ihave gotten to know Ms.Emerson overthe past4 years and throughoutmy
   dealings with her,she has always dem onstrated honesty and integrity.She has also
   continued to care forherfam ily and hercom munity. She has demonstrated she needs
   no supea ision to continue to be a productive m em berofsociety.

        Priorto and since her sentence she has dem onstrated her moralcharacter by
   acknowledging responsibiliW and then moving fo- ard with herIife while continuing to
   help others.

         Ibelieve Ms.Em erson understands completely the circum stances thatIed to her
   conviction and that she wil!never Ietthis happen again.lnstead she willcare for her
   fam ily and patients with integrity and seNe herprofession and com munitywell.


                                          sincerely,
                                                1b,J/
                                                    1,,
                                                   .- 'vcukb7      tz-      .

                                          Debca Kilgore
 Case 1:19-cr-00005-JPJ-PMS Document 2 Filed 09/02/20 Page 12 of 14 Pageid#: 26




August14,2020



H onorable Jnm es P.Jones,

1nm writing you in referenceto TeresaEmerson.Ihavehad thepleasure to pastorTeresaforthepast
25years. During such tim eIhaveobserved aperson whohasagenuinelove forchurch,fnmily and
com mllnity.Teresatook ontheresponsibility ofraising hertwin step grandchildren attoddlerageand
arecurrently intheirlastyearofm iddleschool. Shehasinstilled good work ethic and moralsinthese
boysthrough keepingthem in chtlrch andresponsibilitiesandhelp on thefarm.
Teresaisan active partofthechurch asa volunteernurse. Shehasworked m any hoursofcomm unity
serviceaswell.Teresaiseo cient,detailoriented and extremely competent. Shehasexcellentrapport
with peopleofa1lagesand hercommlmication skillsallow herto cormectwith al1typesofpeople and
inspirethem to putforth theirbestefforts.
Iplace allconfidence in thisyotmg ladyto do whatisgood and rightforhercom mllnity.



Yoursin Cluist,



>                 >
PastorAustin Cook
VictoryBaptistChurch
 Case 1:19-cr-00005-JPJ-PMS Document 2 Filed 09/02/20 Page 13 of 14 Pageid#: 27




Aggust24,2020



Honoruble Jam esP.Jones
U.S.DistrictJudge
180 W .M ain Street,Room 104
A bingdon,VA 24210

DecrJudge Jones,

YourHonor,lam w riting to petition the courton behalfofTeresa Em erson fQran early
release from probation.

Ihcve know n Teresa since high school,and she hos proven herselfm any tim es overto
be a kind, gracious, sincere friend and of fine and responsible charccfer. She is
dedicoted to herfam ily,friends,church and com m unity. Tereso isalso dedicated to
herprofessionin nursing and would very muchlike to be able to returnto thatwork.
Shewasgraciousto help mewhile carlng formyelderlyfatherwithherwisdom and
know ledge. lconsiderTeresa one ofm y closestfnendsand trusthercom pletely.

Teresa w as recently granied the'reinstatem entofherRegistered Nursing license and
it is m y sincere hope that you w ill consider this Ietter of recom m endution on her
behalfforearly release from probation. Teresa isa valued and honorable individual.

Sincerely,

         p.
Ellen P.Jam es
Retired C hiefDeputy Treasurer,W ashington C ounty,VA
Case 1:19-cr-00005-JPJ-PMS Document 2 Filed 09/02/20 Page 14 of 14 Pageid#: 28




August30,2020
Honorable Jam es P.Jones
US DistrictJudge
180 W estMain Street,Room 104
Abingdon,Va.24210

Honorable Judge Jones,
Iw ould Iike to speak on behalfofTeresa Emerson.Ifirstm etTeresa w hen she and Iwere both
employees ofEastCoastOccupationalMedicalCenterand Express Care,Chilhowie,Va, and
EastCoastMobile HeaIth Services in 2014.Teresa was the Nurse Practitionerand Ithe RN for
the com pany.W e worked closely togetherin thiscompanyand she alwayswentabove and
 beyond the callofduty. She demonstrated incre4ible kindness,care,compassionand concern
foreach and every patient. She wasfocused on the health,safety andwell
                                                                     -being ofaII
employeeswiththe occupationalhealth aspectofthe company,accurate diagnosis and
treatmentofthoseinjuredorsick.lwastrulyhonoredtoworkwithTeresaandhavegreat
 respectand a Iasting friendship w ith her.
 Having been raised on a farm ,Teresa learned atan early age the im portance ofhard work,
 dedication and honesty. She cared forherparents during theirsickness and struggles,and,
 aftertheirpassing,decided to becom e a nurse. Teresa and herhusband are now raising
 twin grandson's,which they have had since infancy, As teenager's now they are growing into
 respectful,polite,handsome young men.
 Teresa also helps care forherelderly in-laws,takes care ofaIIherfarm anim als,grow s and
 preservesa huge garden,cooking,cleaning,yardwork,as wellasworking fulltime ather
job.''hardworker''trulydescribesTeresa.Neveranidle moment.ltrulydon'tknow how she is
 able to accomplish everything she does.
 Now ,unable to w ork as a nurse,she accepts positions farfrom herprofessionalknow ledge and
 skillIevelto provide forherfam ily, A dedicated memberofherchurch,Teresa has keptherfaith
 and dignity through aIIthe trials thathave com e herw ay. Ihope and pray Teresa willsoon
 return to hertrue calling as a nurse and thatshe can be allowed to term inate herprobation,
 Ihave been an RN for35 years,interacted w ith hundreds offellow nurses,butTeresa
 exem plifies the title ''nurse''. Teresa cares,always putting others above herself,honest,
 professionaland dedicated. W e aIIneed m ore nurses w i     th these characteristics.we need m ore
 nurses like Teresa.

 Thank You forthe oppodunity to speak on Teresa's behalf.Itis truly an honorand blessing to
 know her.

 Thank You,
 Nancy L.Doss RN,BSN
